Title: To Thomas Jefferson from Burrill Carnes, 19 July 1787
From: Carnes, Burrill
To: Jefferson, Thomas



Sir
Nantes 19th July 1787

I arrived here five days past after a most agreeable journey via Champagne and Burgundy.
I saw your Wine Cooper at Beaune who I believe is a perfect honest man. I really hope in the Course of business it will be in my power to throw some Commissions in his way. Immediately after my arrival here I call’d upon Mr. Dobrée and examined such a part of the Accounts of Mr. Schweighauser’s disbursements for  the different ships &c. to his consignment as he had in his possession, all which I found in the most perfect order and conformable to those he furnished; but there still remains accounts of several prizes sold at L’Orient and Brest, accounts of disbursements for the Arsenal, Ships Boston, Ranger, and Spy, and advances made to American officers and seamen in distress and prisoners of war to be examin’d, which can not be effected till the original Vouchers come on from Brest and L’Orient. So soon as possible you may rely upon it Sir I will compleat this business, and at same time I have the honor to advise you of it, I hope I shall also be able to hand you List of the Different American Vessels that have arrived here since the year 1782 with the outlines of their Cargo’s &c.Mr. Dobrée appears very anxious about their disbursements on Account of the Ship Alliance, the Vouchers of which I have examin’d and found perfectly right, so far as respects the money being paid for that Ship. I find Sir there has been but one American Ship for eight months past to this place, which surprises me much considering the favorable situation for American business, one of the best I think in the Kingdom, for many reasons. A proof it is is that, beyond any doubt the greatest part of the American produce that arrives at L’Orient is sent here for sale, which occasions a very considerable expence and delay, and I believe that the Goods ship’d from L’Orient to America go from hence in the same proportion, so that the American Merchant at least pays a double Commission, besides expences, delay, and the very great disadvantage of not having his goods laid out agreeable to orders by his friend at L’Orient.
Foreseeing these disadvantages, Sir it is a long time since I determin’d to establish myself in this City and indeed Sir here is a Circular letter I take the Liberty to enclose, a number of which I sent to my friends in America in ‘85, but to no effect. I am now about forming a new establishment under the firm of Burrill Carnes & Co. I therefore hope Sir you will indulge me with permission, in the most respectful manner, of solliciting your friendship with those of your friends in America that may have business this way, at same time to offer my assurances that whatever property may be intrusted to my care shall be dispos’d of with most perfect obedience to orders, and while in my possession in as perfect security to the proprietor. Pray Sir excuse the freedom I have taken thus far of asking your attention from matters of greater consequence, but Sir it proceeds from a contiousness that very advantageous business may be done between America and this  place, which may in some measure benefit our Country, and on all occasions where that can be the case I shall always consider myself the happiest of my Countrymen to be able to contribute.
I have the honor to be most respectfully Sir Your most Obedient & very Humble Servant,

Burrill Carnes

